Upon the submission to dissolve the injunction, on grounds "that there was no equity in the bill," the fact that no note of submission was made by the register pursuant to rule 75 of chancery court, page 1551 of Code 1907, does not necessitate the granting of the motion for rehearing. The rule excludes the idea that it was required to make a note of the pleadings to be considered. Sellers v. Farmer, 147 Ala. 446, 41 So. 291.
Rehearing overruled.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.